RESOLUCIÓN
Vista la Solicitud de Reinstalación presentada por Juan Antonio Barlucea Cordovés el 26 de noviembre de 2001, a la luz de nuestra opinión per curiam de 15 de octubre de 2001, se autoriza su reinstalación al ejercicio de la aboga-cía, efectivo hoy.

Notifíquese por escrito y por la vía telefónica, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
El Juez Presidente Señor Andréu *88García y el Juez Asociado Señor Hernández Denton no intervinieron.
(.Fdo.) Carmen E. Cruz Rivera

Secretaria del Tribunal Supremo Interina